Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 1 of 18 PageID# 442



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                          Newport News Division


 SELECTIVE INSURANCE COMPANY
 OF THE SOUTHEAST,

                  Plaintiff,

 v.                                                  Civil No. 4:19cv45

 WILLIAMSBURG CHRISTIAN ACADEMY,

                  Defendant.


                            MEMORANDUM OPINION

       This matter is before the Court on a motion to dismiss filed

 by Plaintiff/Counterclaim-Defendant Selective Insurance Company of

 the Southeast (“Selective”), which seeks the dismissal of Counts

 III   and   V   of   Defendant/Counterclaim-Plaintiff        Williamsburg

 Christian Academy’s (“WCA”) Counterclaim.         Selective’s Mot., ECF

 No. 14.     After examining the briefs and the record, the Court

 determines that oral argument is unnecessary because the facts and

 legal contentions are adequately presented, and oral argument

 would not aid in the decisional process.         Fed. R. Civ. P. 78(b);

 E.D. Va. Loc. R. 7(J).

       For the reasons stated below, Selective’s motion to dismiss

 Counts III and V of WCA’s Counterclaim is GRANTED.
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 2 of 18 PageID# 443



                 I. FACTUAL AND PROCEDURAL BACKGROUND 1

        “WCA is a corporation organized and existing under the laws

 of the Commonwealth of Virginia, with its principal place of

 business located in Williamsburg, Virginia.”              WCA’s Answer and

 Countercl. at 6, ECF No. 12.           Selective is an insurance company

 incorporated in Indiana, with its principal place of business

 located in North Carolina.       Id.    On May 25, 2018, a complaint was

 filed by Peter and Jaime Van Bergen against WCA (“Van Bergen

 Lawsuit”) in state court, alleging that WCA breached a written

 contract or, in the alternative, breached an implied contract.

 Id. at 6, 8.     WCA subsequently demanded that Selective, as WCA’s

 insurer, provide WCA a defense in the Van Bergen Lawsuit pursuant

 to Selective Policy No. S2128500 (“Selective Policy”). 2          Id. at 3,

 9.

        On May 3, 2019, Selective filed this complaint against WCA

 (the    “Complaint”)    that   included     one   Count   for   Declaratory

 Judgment, in which Selective sought “a declaration pursuant to 28


 1 The facts recited here come from WCA’s Answer and Counterclaim and are
 assumed true only to decide the motion to dismiss. The facts stated here
 are not factual findings for any purpose other than consideration of the
 pending motion. See Nemet Chevrolet, Ltd. v. Consumeraffairs.com, 591 F.3d
 250, 255 (4th Cir. 2009) (“[I]n evaluating a Rule 12(b)(6) motion to dismiss,
 a court accepts all well-pled facts as true and construes these facts in
 the light most favorable to the [non-moving party] in weighing the legal
 sufficiency of the complaint.”).
 2 A more complete recitation of the factual allegations pertaining to the
 Van Bergen lawsuit and Selective Policy is included in the Court’s prior
 Memorandum Order denying WCA’s motion to dismiss. See Mem. Order, ECF No.
 10. The Court finds it unnecessary to reproduce such allegations here for
 the purpose of resolving the instant motion.

                                        2
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 3 of 18 PageID# 444



 U.S.C. § 2201 and § 2202 that [WCA] is not entitled to coverage

 with respect to the Van Bergen Lawsuit under the Selective Policy.”

 Compl. ¶ 36, ECF No. 1.        On June 7, 2019, WCA filed a motion to

 dismiss the Complaint, ECF No. 6, and an accompanying memorandum,

 ECF No. 7.      On June 21, 2019, Selective filed a memorandum in

 opposition to WCA’s motion to dismiss, ECF No. 8, to which WCA

 responded on June 27, 2019, ECF No. 9.            On September 16, 2019, the

 Court issued a Memorandum Order denying WCA’s motion to dismiss

 the Complaint.       Mem. Order, ECF No. 10.

        On September 30, 2019, WCA filed an Answer and Counterclaim,

 which included five counts against Selective, namely: (1) Request

 for Declaratory Judgment according to the School Board Legal

 Liability Coverage; (2) Request for Declaratory Judgment according

 to     the   Abuse    or   Molestation        Coverage;     (3)     Professional

 Negligence/Legal Malpractice of Selective’s Chosen Attorney or

 Professionals;       (4)   Breach   of       Contract;    and     (5)   Statutory

 Responsibility for Attorney’s Fees According to Va. Code § 38.2-

 209.    WCA’s Answer and Countercl. at 13-18.             On October 21, 2019,

 Selective filed the instant motion to dismiss Counts III and V of

 WCA’s Counterclaim, Selective’s Mot., as well as an accompanying

 memorandum, Selective’s Memo., ECF No. 15.               On November 4, 2019,

 WCA filed a memorandum in opposition to the instant motion, WCA’s

 Resp., ECF No. 16, to which Selective replied on November 12, 2019,

 Selective’s Reply, ECF No. 17.

                                          3
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 4 of 18 PageID# 445



                             II. STANDARD OF REVIEW

       The Rule 12(b)(6) standard of review permits dismissal when

 a complaint or counterclaim fails “to state a claim upon which

 relief can be granted.”           Fed. R. Civ. P. 12(b)(6).        A complaint or

 counterclaim fails to state a claim if it does not allege “enough

 facts to state a claim to relief that is plausible on its face.”

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).                     Though a

 complaint or counterclaim need not be detailed, the “[f]actual

 allegations must be enough to raise a right to relief above the

 speculative level.”         Id. at 555; see Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009).

       A motion to dismiss tests the sufficiency of a complaint or

 counterclaim without resolving factual disputes, and a district

 court   “‘must     accept    as    true   all    of   the    factual    allegations

 contained    in    the   complaint     [or    counterclaim]’      and    ‘draw   all

 reasonable inferences in favor of the plaintiff.’”                      Kensington

 Volunteer Fire Dep’t v. Montgomery Cty., 684 F.3d 462, 467 (4th

 Cir. 2012) (quoting E.I. du Pont de Nemours & Co. v. Kolon Indus.,

 Inc., 637 F.3d 435, 440 (4th Cir. 2011)).                   Although the truth of

 the facts alleged is presumed, district courts are not bound by

 the “legal conclusions drawn from the facts” and “need not accept

 as   true   unwarranted      inferences,        unreasonable     conclusions,    or

 arguments.”       E. Shore Mkts., Inc. v. Assocs. Ltd. P’ship, 213 F.3d

 175, 180 (4th Cir. 2000); see Iqbal, 556 U.S. at 678 (citing

                                           4
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 5 of 18 PageID# 446



 Twombly, 550 U.S. at 555).       “Threadbare recitals of the elements

 of a cause of action, supported by mere conclusory statements, do

 not suffice.”    Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

 555). In order to survive a motion to dismiss under Rule 12(b)(6),

 “a   complaint    [or   counterclaim]    must   include   ‘more   than   an

 unadorned,       the-defendant-unlawfully-harmed-me         accusation.’”

 Johnson v. Am. Towers, LLC, 781 F.3d 693, 709 (4th Cir. 2015)

 (quoting Iqbal, 556 U.S. at 678).

                              III. DISCUSSION

      A. Count III - Professional Negligence/Legal Malpractice

       WCA describes Count III of its Counterclaim as “a cause of

 action for a breach of contract alleging two alternatives.”          WCA’s

 Resp. at 4.     The two alternatives are: (1) Selective, through the

 negligent actions of the attorney or attorneys that it appointed

 to represent WCA, is liable for legal malpractice; or (2) if

 instead Selective failed to appoint an attorney to represent WCA,

 then Selective is liable for professional negligence. WCA’s Answer

 and Countercl. at 15-16.       The Court considers both alternatives

 below.

                  1. Alternative I - Legal Malpractice

       Under Virginia law, “[a] cause of action for legal malpractice

 requires the existence of an attorney-client relationship which

 gave rise to a duty, breach of that duty by the defendant attorney,

 and that the damages claimed by the plaintiff client must have

                                      5
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 6 of 18 PageID# 447



 been proximately caused by the defendant attorney’s breach.” Smith

 v. McLaughlin, 289 Va. 241, 253 (2015) (quoting Shipman v. Kruck,

 267 Va. 495, 501 (2004)); see also Carstensen v. Chrisland Corp.,

 247 Va. 433, 447 (1994) (“The existence of an attorney-client

 relationship    is    essential   to    establishing       a    claim     of   legal

 malpractice.”).       In its motion to dismiss, Selective argues that

 WCA has failed to allege “that Selective had an attorney-client

 relationship with an attorney hired or ordered to represent [WCA]”

 and that, “[t]o the extent Selective hired or ordered an attorney

 to represent [WCA], Selective has no obligation, contractual or

 otherwise, to take responsibility for the actions of such an

 attorney.”   Selective’s Memo. at 3.        WCA argues that it “did allege

 an   attorney-client     relationship      between   WCA       and   a   Selective-

 appointed attorney” and that such “attorney was appointed by

 Selective and was an agent of Selective.”                      WCA’s Resp. at 4

 (emphasis added).       Selective responds that WCA’s claim should be

 dismissed because “[a] claim for legal malpractice must be brought

 against an attorney with whom the plaintiff has an attorney-client

 relationship.”       Selective’s Reply at 2.

       In assessing WCA’s legal malpractice claim, the Court finds

 instructive the Supreme Court of Virginia’s decision in Carstensen

 v. Chrisland Corp., 247 Va. 433 (1994).                In Carstensen, the

 plaintiffs filed a third-party bill of complaint against First

 American, their title insurance company, alleging that by denying

                                        6
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 7 of 18 PageID# 448



 coverage and refusing to defend the plaintiffs in the underlying

 litigation, First American “breached its fiduciary duty to them,

 breached the contracts of title insurance, refused to defend the

 litigation in bad faith, and engaged in legal malpractice.”             Id.

 at 437 (emphasis added).       The Supreme Court of Virginia affirmed

 the   trial   court’s   dismissal   of   the   legal   malpractice   claim,

 stating:

       First American is a title insurance company, not a
       professional corporation qualified to render the
       professional services of an attorney pursuant to Code
       §§ 13.1–542   through   –556.       An   attorney-client
       relationship cannot be created by a non-attorney acting
       as an attorney. If the non-attorney employees of First
       American engaged in acts reserved to attorneys, charges
       of unauthorized practice of law may lie, as noted by the
       trial court, but not claims for legal malpractice. In
       light of our conclusion that the [plaintiffs’] evidence
       did not establish an attorney-client relationship, we
       need not address the trial court’s determination that
       the Neighbors did not establish an injury caused by the
       alleged negligence.

 Id. at 447-48.      Here, as in Carstensen, the Court is asked to

 conclude that an attorney-client relationship arises within the

 context of an insurer-insured relationship based on an alleged

 duty to defend.     However, WCA cites to no caselaw in which a non-

 attorney, even an insurer with a duty to defend, was held liable

 for legal malpractice under Virginia law.              The Court will not

 extend the scope of Virginia’s legal malpractice law beyond that

 which the Virginia courts have deemed appropriate.           Accordingly,




                                      7
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 8 of 18 PageID# 449



 the Court finds that the facts alleged by WCA are insufficient to

 support a legal malpractice claim against Selective.

              2. Alternative II - Professional Negligence

       As an alternative theory, WCA claims that, “to the extent

 that Selective did not appoint an attorney,” the failure to have

 an attorney draft and review the relevant legal documents “was

 grossly negligent under the standard of care appropriate to the

 insurance profession and constitutes professional negligence.”

 WCA’s Answer and Countercl. at 16.        Selective responds by arguing

 that “the economic loss doctrine bars [WCA’s] negligence claim.” 3

 Selective’s Memo. at 4.

        The law of Virginia requires that, “‘in order to recover in

 tort, the duty tortiously or negligently breached must be a common

 law duty, not one existing between the parties solely by virtue of

 the contract.’”     Tingler v. Graystone Homes, Inc., --- Va. ---,

 834 S.E.2d 244, 255 (2019) (quoting MCR Fed., LLC v. JB&A, Inc.,

 294 Va. 446, 458 (2017)).     Put another way, “[a] tort action cannot

 be based solely on a negligent breach of contract.”               Richmond

 Metro. Auth. v. McDevitt St. Bovis, Inc., 256 Va. 553, 559 (1998).

 This legal principle, which is often referred to as the “source of

 duty” rule, is related to the “economic loss rule” or “economic

 loss doctrine,” which provides that, for any allegation that the



 3 The Court notes that the parties have somewhat interchangeably used the
 terms “negligence” and “professional negligence.”

                                      8
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 9 of 18 PageID# 450



 “bargained-for level of quality” in a contract has not been met,

 “the law of contracts provides the sole remedy.” Sensenbrenner v.

 Rust, Orling & Neale, Architects, Inc., 236 Va. 419, 425 (1988).

 These   legal   principles   establish    when   tort   claims,   contract

 claims, or both may be brought under Virginia law. 4

       In one of the preeminent cases on Virginia’s economic loss

 rule, Sensenbrenner v. Rust, Orling & Neale, Architects, Inc., the

 plaintiffs brought a negligence claim against an architect and

 pool contractor with whom the plaintiffs had contracted to build

 their new home.     236 Va. 419, 422 (1988).      The plaintiffs sought,

 through their negligence claim, to recover for damages to their




 4 The Court notes that there is an apparent dispute as to whether WCA’s
 professional negligence claim should be considered as a contract claim or,
 like a claim for negligence, as a tort claim. “[T]he Supreme Court [of
 Virginia] has held many times that although a professional negligence case
 is necessarily governed by contract law principles, it sounds in tort.”
 Fegan v. Hazel, 25 Va. Cir. 296, 298 (Fairfax Cty. Cir. Ct. 1991) (citing
 MacLellan v. Throckmorton, 235 Va. 341, 344 (1988), Boone v. C. Arthur
 Weaver Company, 235 Va. 157, 161 (1988), and Oleyar v. Kerr, Trustee, 217
 Va. 88, 90 (1976)). Moreover, numerous courts have considered professional
 negligence claims as tort claims for the purpose of analysis pursuant to
 the source of duty and economic loss rules. See, e.g., VA Timberline, LLC
 v. Land Mgmt. Grp., Inc., 471 F. Supp. 2d 630, 632-34 (E.D. Va. 2006);
 McConnell v. Servinsky Eng’g, PLLC, 22 F. Supp. 3d 610, 616-17 (W.D. Va.
 2014). As such, the Court will consider WCA’s professional negligence claim
 as a tort claim for the purpose of its consideration of the source of duty
 and economic loss rules. While such classification requires WCA to overcome
 the economic loss doctrine and source of duty rule, even if WCA’s
 professional negligence claim was instead considered as a contract claim,
 such claim would be duplicative of Count IV of WCA’s Counterclaim, and would
 therefore be merged into Count IV to form a single breach of contract count.
 See Phoenix Packaging, Operations, LLC v. M&O Agencies, Inc., No. 7:15cv569,
 2016 U.S. Dist. LEXIS 72945, at *13 (W.D. Va. June 3, 2016) (“In essence,
 Counts I and II allege the same thing, breach of the insurance agency
 agreement by Mahoney through failure to procure stop loss insurance for the
 2014-15 year. Because Counts I and II are duplicative, the court will enter
 an order that they be merged into one count . . . .”).

                                      9
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 10 of 18 PageID# 451



 indoor swimming pool and to the foundation of their house, which

 they    allege   were   caused      by    defendants’       negligent    design,

 supervision, and construction.           Id.   The Supreme Court of Virginia

 held that Virginia law did not permit plaintiffs to maintain a

 negligence claim because “[r]ecovery in tort is available only

 when there is a breach of a duty to take care for the safety of

 the person or property of another.              The architect and the pool

 contractor assumed no such duty to the plaintiffs by contract, and

 the plaintiffs’ complaint alleges no facts showing a breach of any

 such duty imposed by law.” 5         Id. at 425 (internal citation and

 quotation marks omitted).

        The   Court   also   finds    instructive      the     decision   in   VA

 Timberline, LLC v. Land Mgmt. Grp., Inc., in which the plaintiff,

 a developer, brought a claim for professional negligence against

 a company that had provided soil testing work for plaintiff.                  471

 F. Supp. 2d 630, 632 (E.D. Va. 2006).              The plaintiff “allege[d]

 that, [i]n performing the work under the Agreement, the Defendants



 5 In its brief, WCA makes reference to a defense based on privity. WCA’s
 Resp. at 9. While the Court recognizes that there is some dispute amongst
 courts as to whether Virginia’s economic loss rule applies when the parties
 are in privity, there is no dispute that the source of duty rule applies
 regardless of whether the parties are in privity. See KCE Properties, Inc.
 v. Holy Mackerel, Inc., No. 4:16cv42, 2016 U.S. Dist. LEXIS 150621, at *7
 (E.D. Va. Oct. 31, 2016) (“The source of duty rule affirms the separateness
 of tort and contract and the liability of those in privity.”) (quoting 1-18
 Virginia Remedies § 18.03). Furthermore, the Supreme Court of Virginia, in
 Filak v. George, applied the economic loss rule to bar a constructive fraud
 claim even though the parties were in privity. 267 Va. 612, 618 (2004).
 Therefore, the Court determines that the source of duty or economic loss
 rule may apply here, even if the parties were in privity.

                                          10
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 11 of 18 PageID# 452



 owed a duty to [the plaintiff] to exercise the level of care and

 skill that other similarly skilled and licensed soil scientists

 would use . . . .”      Id. at 633 (internal quotation marks omitted).

 The court dismissed the plaintiff’s professional negligence claim

 on the basis that the plaintiff was “alleging that Defendants

 breached a duty under a contract,” noting that “[m]ultiple courts

 applying    Virginia    law    have    dismissed    tort       claims    when     the

 underlying cause of action is truly for breach of contract.”                    Id.;

 see also McConnell v. Servinsky Eng’g, PLLC, 22 F. Supp. 3d 610,

 616 (W.D. Va. 2014) (“An engineer performing a professional service

 pursuant to a contract does not also assume an independent tort

 duty.   Adherence to professional standards is an implicit term of

 any contract for services from a professional engineer . . . .

 However, this does not create an independent tort duty.”) (internal

 citations omitted).

       Turning   back    to    the   consideration       of   an    insurer-insured

 relationship,     WCA     correctly      summarizes          the    Virginia      law

 establishing    that    “[a]   covenant     of   good    faith     is   implied    in

 insurance contracts, and imposes a burden on both parties that

 neither will do anything in bad faith to injure the others’ rights

 under the agreement,” but omits that “[b]ad faith is failure to

 perform one’s duty of good faith, and, in the insurance context,

 that duty flows from the obligations created by the insurance



                                        11
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 12 of 18 PageID# 453



 contract.” 6    Manu v. GEICO Cas. Co., 293 Va. 371, 386 (2017)

 (emphasis added). Therefore, “[b]ecause the covenant of good faith

 is an implied term of the contract, a breach of that covenant

 entitles the non-breaching party to seek contractual remedies,”

 not remedies in tort.      Id. at 390 (emphasis added) (quoting 14 Lee

 R. Russ & Thomas F. Segalla, Couch on Insurance 3d § 198:8 (rev.

 ed. 2007)).     The court in Metro. Life Ins. Co. v. Gorman-Hubka,

 summarized the insurer-insured relationship under Virginia law as

 such:

       [T]he Supreme Court of Virginia has never recognized the
       existence of a separate tort duty that an insurer owes
       to its insured . . . . Indeed, to the contrary, the
       Supreme Court of Virginia has held that an insurance
       agent “did not have a common law duty to the [insured]
       arising out of the parties’ dealings” and that “[t]he
       law of torts provides redress only for the violation of
       certain common law and statutory duties involving the
       safety of persons and property . . . .” Filak v. George,
       267 Va. 612, 618 (2004) (citing Ward v. Ernst & Young,
       246 Va. 317, 324 (1993)) (affirming dismissal of
       constructive fraud claim against insurance agent under
       economic loss rule). As the Supreme Court of Virginia
       explained in Filak, where, as here, “a plaintiff alleges
       and [seeks to] prove[] nothing more than disappointed
       economic expectations assumed only by agreement, the law
       of contracts not the law of torts, provides the remedy
       for such economic losses.” Id.

 No. 1:15-cv-1200, 2016 U.S. Dist. LEXIS 193165, *8-9 (E.D. Va.

 Mar. 28, 2016).



 6 The Court notes that “Virginia law does not recognize an independent cause
 of action for bad faith . . . . Bad faith is only a source of additional
 recovery on a breach of contract claim against the insurer.” Capitol Prop.
 Mgmt. Corp. v. Nationwide Prop. & Cas. Ins. Co., 261 F. Supp. 3d 680, 694
 (E.D. Va. 2017), aff’d, 757 F. App’x 229 (4th Cir. 2018).

                                      12
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 13 of 18 PageID# 454



       This is not to say that an insurer cannot owe the insured a

 common law duty that could support a professional negligence claim,

 merely that the insurance relationship alone does not create such

 a common law duty.        Cf.    Kitchen v. Throckmorton, 223 Va. 164, 176

 (1982) (finding that, as administratrix of an estate, defendant

 owed fiduciary duty that supported constructive fraud claim).                  Put

 another way, “a common law duty may arise from the relationship

 between an insurance agent and the insured, a duty that is separate

 and distinct from that derived from a contract between the parties

 . . . , [but] [i]f an independent common law duty has not been

 alleged, then this is a case grounded in contract and an action

 for negligence cannot survive.”           Filak v. George, 58 Va. Cir. 500,

 505 (Chesterfield Cty. Cir. Ct. 2002).                  “In summary, if the

 defendant’s    duty   to        the   plaintiff[]    arose   solely   from     the

 plaintiff’s contract with the insurance carrier, the economic loss

 rule will bar recovery and the demurrer to the motion for judgment

 [should] be sustained for failure to allege a viable cause of

 action.”    Id. at 506; see also TMS Envirocon v. BB&T Ins. Servs.,

 Inc., No. 2:09-cv-598, 2010 U.S. Dist. LEXIS 149701, at *4 (E.D.

 Va. Apr. 5, 2010) (“Plaintiff alleges Defendant was negligent

 pursuant to their duties as Plaintiff’s insurance agent . . . . As

 Plaintiff    does   not    contest     that   this   Count   is   based   on   the

 underlying breach of their professional agreement, there is no

 common law duty breached . . . . [and] there can be no recovery

                                          13
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 14 of 18 PageID# 455



 outside of contract.          Therefore, Defendant’s Motion to Dismiss

 Count II [Negligence] is GRANTED.”); Mil-Rich, Inc. v. Travelers

 Prop. Cas. Ins. Co., 100 Va. Cir. 445, 450 (Westmoreland Cty. Cir.

 Ct. 2008) (“Malpractice claims are about breaches of duties to

 exercise the knowledge, skill and care ordinarily employed by

 members of a profession.        But where such duties arise because they

 are the implied terms of a contract for professional services, the

 violation of such duties is a cause of action in contract and not

 tort . . . .”).       Here, WCA itself alleges that the duties violated

 by Selective “aris[e] out of the contractual relationship” between

 the two parties.       WCA’s Resp. at 6.         As made clear by the Virginia

 caselaw summarized above, such contractual duties cannot support

 a tort claim, but instead only a breach of contract claim, which

 WCA has brought as Count IV of its Counterclaim. 7                See WCA’s Answer

 and Countercl. at 16-17.

       The    Court    also   takes   note   of     the   policy     considerations

 underlying     Virginia’s     treatment     of    contract    and    tort   claims,

 which,      while    not   necessary   considerations         for    the    Court’s

 decision, buttress the Court’s reasoning.                As the Supreme Court of

 Virginia has explained, “[t]he controlling policy consideration



 7 As previously noted in Footnote 4, even if WCA’s professional negligence
 claim were treated as a contract claim and not a tort claim, the result
 would still be the same as such claim would be duplicative of Count IV of
 WCA’s Counterclaim and would therefore be merged into Count IV to form a
 single breach of contract count. See Phoenix Packaging, 2016 U.S. Dist.
 LEXIS 72945, at *13.

                                        14
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 15 of 18 PageID# 456



 underlying tort law is the safety of persons and property—the

 protection of persons and property from losses resulting from

 injury.    The controlling policy consideration underlying the law

 of contracts is the protection of expectations bargained for.”

 Sensenbrenner, 236 Va. at 425.         “Thus, when a plaintiff alleges

 and proves nothing more than disappointed economic expectations

 assumed only by agreement, the law of contracts, not the law of

 torts, provides the remedy for such economic losses.”           Filak, 267

 Va. at 618.    It is clear from WCA’s own statements that the present

 case concerns an alleged economic loss and the protection of the

 bargained-for expectations detailed in the Selective Policy rather

 than the safety of persons and property, with which the common law

 of torts is primarily concerned.          See also VA Timberline, 471 F.

 Supp. 2d at 633 (“The present case does not involve the safety of

 persons and property from injury; however, the present case does

 involve    economic    loss   and   the    protection   of   bargained-for

 expectations . . . . The contract between the parties thus forms

 the sole basis for Plaintiff’s alleged damages.”).

       Accordingly, the Court finds that the facts pled by WCA are

 sufficient to support a cause of action against Selective for

 breach of contract, but not professional negligence.              Based on

 this conclusion and the Court’s conclusion in Section III.A.1—that

 the facts alleged by WCA are insufficient to support a legal



                                      15
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 16 of 18 PageID# 457



 malpractice      claim    against     Selective—Count III       of    WCA’s

 Counterclaim is DISMISSED.

                    B. Count V - Va. Code § 38.2-209

       In Count V of its Counterclaim, WCA argues that, pursuant to

 Va. Code § 38.2-209, “Selective is obligated to pay the reasonable

 attorney’s fees and costs related to the defense of the Complaint

 and the present litigation involving the Declaratory Judgment.”

 WCA’s Answer and Countercl. at 18.        The Code of Virginia provides

 that:

       [I]n any civil case in which an insured individual sues
       his insurer to determine what coverage, if any, exists
       under his present policy . . . or the extent to which
       his insurer is liable for compensating a covered loss,
       the individual insured shall be entitled to recover from
       the insurer costs and such reasonable attorney fees as
       the court may award. However, these costs and attorney’s
       fees shall not be awarded unless the court determines
       that the insurer, not acting in good faith, has either
       denied coverage or failed or refused to make payment to
       the insured under the policy.

 Va. Code § 38.2-209.        However, as argued by Selective and as

 previously held by this Court on multiple occasions, Va. Code

 § 38.2-209 does not provide an independent cause of action for

 relief, but instead operates as a fee-shifting statute that may be

 invoked only after the entry of judgment.        See Capitol Prop. Mgmt.

 Corp. v. Nationwide Prop. & Cas. Ins. Co., 261 F. Supp. 3d 680,

 694 (E.D. Va. 2017), aff’d, 757 F. App’x 229 (4th Cir. 2018)

 (“[Section] 38.2–209 does not create a separate and independent

 cause of action for bad faith.”); Tiger Fibers, LLC v. Aspen

                                      16
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 17 of 18 PageID# 458



 Specialty Ins. Co., 594 F. Supp. 2d 630, 654 (E.D. Va. 2009)

 (“Section 38.2–209 does not create an independent cause of action

 . . . . [A] party may seek relief under Section 38.2–209 only after

 a judgment is entered against the insurer.”) (internal citations

 omitted); Adolf Jewelers, Inc. v. Jewelers Mut. Ins. Co., No. 3:08-

 cv-233, 2008 U.S. Dist. LEXIS 55791, at *14 (E.D. Va. July 21,

 2008)(same); Cradle v. Monumental Life Ins. Co., 354 F. Supp. 2d

 632, 635 (E.D. Va. 2005) (“Plaintiff may only recover against

 Defendant pursuant to Va. Code § 38.2–209 after a judgment has

 been entered against Defendant.”); see also US Airways, Inc. v.

 Commonwealth Ins. Co., 64 Va. Cir. 408, 419 (Arlington Cty. Cir.

 Ct. 2004) (“The statute does not create a separate cause of action

 . . . . Therefore, [the plaintiff] may rely on § 38.2-209 for

 recovery    of   costs   and   fees,   but   it   cannot   in   this   current

 litigation, claim a wholly separate cause of action for bad faith

 under the policy.”) (internal citation omitted).           As such, a claim

 under § 38.2–209 may not be brought as a separate cause of action,

 as WCA has asserted in Count V, “but only as a source of recovery

 of costs and attorney’s fees once a judgment is entered against

 the insurer.”     Tiger Fibers, 594 F. Supp. 2d at 655.         Accordingly,

 Count V of WCA’s Counterclaim is DISMISSED.




                                        17
Case 4:19-cv-00045-MSD-RJK Document 20 Filed 04/30/20 Page 18 of 18 PageID# 459



                               IV. CONCLUSION

       Based   on   the   foregoing   analysis,   Selective’s    motion   to

 dismiss Counts III and V of WCA’s Counterclaim is GRANTED.               The

 Clerk is REQUESTED to send a copy of this Memorandum Opinion to

 all counsel of record.

       IT IS SO ORDERED.



                                                    /s/             ____
                                                Mark S. Davis
                                      Chief United States District Judge

         29
 April ____, 2020
 Norfolk, Virginia




                                      18
